EXHIBIT 21.1 AK STEEL HOLDING CORPORATION SUBSIDIARIES Name State/Country of Incorporation Advanced Materials Processing Inc. Delaware AFSG Holdings, Inc. Delaware AH Management, Inc. Delaware AH (UK) Inc. Delaware AK Asset Management Company Delaware AK Electric Supply LLC Delaware AK Electro-Galvanizing LLC Delaware AK Steel Properties, Inc. Delaware AK Steel Receivables Ltd. Ohio AK Steel Corporation Delaware AK Tube LLC Delaware AK Coatings Inc. Ohio AKS HydroForm, Inc. Ohio AKS Investments, Inc. Ohio Armco Advanced Materials, Inc. Delaware AK Steel BV Holland AK Steel International Limited United Kingdom Armco Financial Services Corporation Delaware Armco Financial Services International, Inc. Ohio Armco Financial Services International, Ltd. Delaware AK Steel GmbH Germany Armco Insurance Group, Inc. Delaware Armco Investment Management, Inc. Delaware AK Steel Limited United Kingdom AK Steel NV Belgium Armco Pacific Financial Services Limited Vanuatu Armco Pacific Limited Singapore AK Steel Merchandising S.A. Spain AK Steel S.A.R.L. France Armco Resource Party Limited Australia AK Steel SRL Italy Armco Steel Corporation Ohio Combined Metals Holding, Inc. Nevada Combined Metals of Chicago, LLC Illinois Compass Insurance Company New York Everest International, Inc. Ohio First Stainless, Inc. Delaware First Taconite Company Delaware FSA Services Corp. Delaware Materials Insurance Company Cayman Islands Northwestern National Insurance Company of Milwaukee, Wisconsin Wisconsin Northern Land Company Minnesota Rockport, Inc. Ohio Rockport Roll Shop LLC Delaware Strata Energy, Inc. Ohio Vicksmetal/Armco Associates Delaware Virginia Horn Taconite Company Minnesota
